UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6296


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD EUGENE RICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:90-cr-00310-GRA-9)


Submitted:    June 3, 2009                  Decided:   June 17, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Eugene Rice, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Eugene Rice appeals the district court’s order

denying his motions for reconsideration of an order finding him

ineligible     for   a   sentence    reduction     pursuant    to    18    U.S.C.

§ 3582(c)(2) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.     United States v. Rice, No. 7:90-cr-00310-GRA-9 (D.S.C.

Jan. 8, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument    would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                       2